Citation Nr: 1142548	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  07-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence reveals that the Veteran's tinnitus is not related to noise exposure during active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds the letter dated in August 2008 satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim tinnitus.  The Veteran was informed of how VA determines the disability rating and effective date if his claim is granted.  The letter notified the Veteran of his and VA's respective duties for obtaining evidence.  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.    

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and two VA audiological examination reports dated in December 2008 and May 2011.  

The May 2011VA audiological examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current conditions.  The examiner provided a rationale for his opinion with respect to the claim for tinnitus, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for tinnitus in April 2008.  Essentially, he contends that his tinnitus is related to noise exposure as a rifleman during active military service.  

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The Board notes that the medical evidence of record establishes that the Veteran currently suffers from bilateral tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the May 2011 VA examiner diagnosed the Veteran with tinnitus.

The Veteran contends that he injured his ears in military service due to loud noise exposure as a rifleman.  The Board observes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during service was a rifleman.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As a rifleman it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Nonetheless, the Board finds that the preponderance of the evidence shows that the acoustic trauma is not related to the Veteran's current tinnitus.  In this regard, the Veteran's service treatment records do not reveal any complaints or diagnosis of tinnitus or ringing in his ears during service.  The May 1969 separation examination reflects a normal clinical evaluation of the ears and no diagnosis of tinnitus was indicated.  The first documented evidence of tinnitus is his April 2008 claim for compensation, approximately 39 years after military service.  See Charles, 16 Vet. App. at 374-75.  The first evidence of a diagnosis of tinnitus is in August 2008.  Thus, the critical question in the present case turns upon whether the Veteran's currently manifested tinnitus is etiologically related to service.  

The record contains a negative medical opinion with respect to whether the Veteran's tinnitus is related to noise exposure during active military service.  After the May 2011 VA examiner reviewed the claims file, physically evaluated the Veteran and obtained an oral history of the Veteran's tinnitus, he provided the opinion that the Veteran's tinnitus is not caused by or a result of military noise exposure.  He explained that the Veteran reported that he first noticed tinnitus approximately twenty years ago, which is 22 years after the Veteran left military service and the Veteran did not connect his tinnitus to military noise exposure at any point during the examination.  The Board finds this opinion to be highly probative as the examiner provided a clear explanation for his medical opinion based on the evidence of record and lay statements from the Veteran.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board notes that the Veteran contends that his tinnitus is related to his active military service.  Lay persons can provide an account of observable symptoms, such as in this case the Veteran's observation that he currently has tinnitus.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's tinnitus and exposure to loud noise during military service.  In addition, the record does not contain any competent medical evidence showing that the Veteran's tinnitus is related to his military service.  

Furthermore, the Veteran does not contend and the record does not show that the onset of the Veteran's tinnitus was during active military service with a continuity of symptomatology since service.  Specifically, the Veteran reported in the December 2008 VA examination that he did not know the onset of his tinnitus.  In the May 2011 VA examination, the Veteran also reported that the exact date and time of the onset of his tinnitus was not known.  When the May 2011 examiner asked him to provide an approximate date of when he first noticed his tinnitus, the Veteran reported approximately 20 years ago.  

Based on the foregoing, the Board finds that the record does not contain any competent medical evidence linking the Veteran's current tinnitus to military service or any evidence indicating a continuity of symptoms since military service.  Thus, the preponderance of the evidence is against a finding that the Veteran has  tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, the Board finds that another remand is necessary for further development prior to adjudicating the remaining issue on appeal.  

The Veteran was provided with a VA audiological examination in May 2011.  The examiner observed that the Veteran's screening at discharge from military service was a whisper-voice test.  He noted that a whisper-voice test does not offer frequency specific data, which can be compared to whether the Veteran did or did not have hearing loss on separation.  Therefore, he concluded he could not resolve this issue without resorting to mere speculation.  The Court recently held that in cases involving a speculative medical opinion "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after due diligence in seeking relevant medical information that may have a bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   In this case, the examiner did not state whether further information might be helpful in clarifying the etiology of the Veteran's hearing loss or what that information might be.  In addition, the examiner did not provide any outside references or materials to aid him in reaching an opinion.  The opinion also did not clarify the December 2008 audiological opinion as the rationale was essentially the same.  Furthermore, the examiner's opinion focused only on the audiological evaluations in service.   However, VA laws and regulations do not require that the Veteran show a hearing loss disability in service.  The Veteran may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.   Based on the foregoing, the Board finds that another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA audiological examination to evaluate his service connection claim for bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current hearing loss is related to active military service to include noise exposure.  

The examiner is asked to provide a clear rationale and explanation to all conclusions reached based on medical principles and the medical and lay evidence of record.  

If the examiner determines that this requested opinion cannot be provided without resorting to mere speculation, then he or she should so state in the report and provide an explanation as to why this opinion cannot be provided with the required degree of certainty.  The examiner should also state whether there is any information that might be helpful in clarifying the etiology of the Veteran's hearing loss, and if so, what that information might be.

2. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


